DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 14, 15, 17, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gunderson (US 2008/0276424 A1).
Regarding claim 1, Gunderson teaches a mounting assembly comprising: a surface mounting portion configured to be mounted to a mounting surface (43); a load mounting portion configured to have a load mounted thereto (9); and a swing-arm with a centering mechanism connected with the surface mounting portion and the load mounting portion and configured to permit the load mounting portion to be deflected away from a nominal azimuth position and to return to that nominal azimuth position automatically (Fig. 4).
Regarding claim 2, Gunderson teaches wherein the swing-arm with the centering
mechanism comprises a gravity hinge portion (Fig. 4) comprising:
a lower gravity hinge part (3);
an upper gravity hinge part (2);
a hinge pin (1) pivotally connecting the lower gravity hinge part and the upper gravity hinge part such that the upper gravity hinge part automatically realigns with the lower gravity hinge part from a deflected position to a nominal azimuth position under the action of gravity [0007]; and
at least one realignment assistance feature configured to assist with the automatic realignment of the upper gravity hinge part with the lower gravity hinge part (5).
Regarding claim 3, Gunderson teaches wherein the gravity hinge portion further comprises:
a first arm connected to the lower gravity hinge part and the surface mounting portion (bottom 4, Fig. 1C); and
a second arm connected to the upper gravity hinge part and the load mounting portion (top 4, Fig. 1C).
Regarding claim 4, Gunderson teaches wherein the load mounting portion is pivotally connected to the second arm (Fig. 1C, Fig. 3A).
Regarding claim 5, Gunderson teaches wherein the at least one realignment assistance feature comprises: a spring situated with the hinge pin inserted therein (5, Fig. 3A), wherein the spring is configured to be compressed when the upper gravity hinge part is in the deflected position; and a locking pin retaining the spring in position on the hinge pin [0037].
Regarding claim 14, Gunderson teaches wherein the swing-arm with the centering mechanism includes an azimuth adjustment feature (sloped edges – Fig. 4).
Regarding claim 15, Gunderson teaches wherein the swing-arm with the centering mechanism further includes an elevation adjustment feature (sloped edges – Fig. 4).
Regarding claims 17, 21, and 22, these claims are analogous to the claims above and are therefore also taught by Gunderson.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-13, 16, 18-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson in view of Lee et al. (US 2018/0183911 A1). The teachings of Gunderson have been discussed above.
Regarding claim 6, Gunderson lacks the magnetic feature.
Lee teaches wherein the at least one realignment assistance feature comprises: a first magnet hosted by the lower gravity hinge part (MG1, MG11); and a second magnet hosted by the upper gravity hinge part (MG2, MG22); wherein the first magnet and the second magnet are oriented such that there is magnetic attraction therebetween [0105].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the magnets as part of the hinge because it allows for smooth movement of the hinge with minimal moving parts (paragraph 0023 of Lee).
Regarding claims 7, 8, and 16 Gunderson lacks the magnetic feature and display.
Lee teaches wherein the first magnet is hosted in a recess provided in the lower gravity hinge part (Fig. 15); and wherein the second magnet is hosted in a recess provided in the upper gravity hinge part (Fig. 15); and wherein the load comprises at least one of an antenna, a radio frequency identification (RFID) antenna, surveillance equipment, a camera, a video recorder, a scanner, a display (Fig. 16), a monitor, a television, a sensor, and an infrared (IR) sensor.
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the magnets as part of the hinge because it allows for smooth movement of the hinge with minimal moving parts (paragraph 0023 of Lee).
Regarding claims 9-13, 18-20, and 23, these claims are analogous to the claims listed above and are therefore also taught by Gunderson in view of Lee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876